 
Exhibit 10.1
 
 
[bnsf-logo.jpg]
Matthew K. Rose
Burlington Northern
 
Chairman, President and Chief Executive Officer
Santa Fe Corporation
   
P.O. Box 961052
   
Fort Worth, TX 76161-0052
         
2650 Lou Menk Drive
   
Fort Worth, TX 76131-2830
 
 
     
tel 817.867.6100
   
fax 817.352.7430
   
matthew.rose@bnsf.com



November 17, 2009
 
 
 
 
Mr. Roger Nober
Executive Vice President-Law and Secretary
Burlington Northern Santa Fe Corporation
2650 Lou Menk Drive
Fort Worth, Texas 76131-2830
 
Dear Roger:
 
This letter amends and restates my letter to you, dated November 6, 2009,
pursuant to which I waived my right to receive certain compensation and benefits
under certain plans and agreements of Burlington Northern Santa Fe Corporation
(the “Company”).
 
Reference is made to (i) the Amended and Restated Change in Control Agreement,
dated December 31, 2007, between the Company and myself (the “Change in Control
Agreement”), (ii) the Burlington Northern Santa Fe 1999 Stock Incentive Plan and
my award agreements thereunder (collectively, the “Stock Incentive Plan”), (iii)
the Retirement Benefit Agreement, dated April 19, 2002 and as amended and
restated September 21, 2006, between the Company and myself (the “Retirement
Benefit Agreement” and, collectively with the Change in Control Agreement and
the Stock Incentive Plan, the “Benefit Agreements”), and (iv) the Agreement and
Plan of Merger, dated November 2, 2009, by and among Berkshire Hathaway Inc., R.
Acquisition Company, LLC and the Company (the “Merger Agreement”).
 
The Change in Control Agreement provides me with the right to receive certain
compensation and benefits in connection with a “change in control” of the
Company.  Section 12.6 of the Stock Incentive Plan provides me with the right to
receive certain severance benefits and accelerated vesting of equity awards if
the Company terminates my employment for reasons other than “cause” or
“disability” or I terminate my employment for “good reason”, in each case in
connection with a “change in control” of the Company.  Paragraph 3 of the
Retirement Benefit Agreement provides that I will receive additional service
credit for purposes of my retirement benefits if my employment terminates for
any reason within certain time periods following a “change in control” of the
Company.  The transactions contemplated by the Merger Agreement will constitute
a change in control for purposes of the Benefit Agreements.
 
I hereby waive my right to receive any compensation or benefits payable under
the Change in Control Agreement, Section 12.6 of the Stock Incentive Plan or
paragraph 3 of the Retirement Benefit Agreement in connection with the
transactions contemplated by the Merger Agreement.
 
Sincerely,
 
/s/ Matthew K. Rose
 
Matthew K. Rose
 